Citation Nr: 1002836	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of back 
injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision, in which the RO denied 
the Veteran's claims for service connection for a left 
inguinal hernia, for nasal congestion, for bronchitis, for a 
left ear condition, for hearing loss and for residuals of 
injuries of the hip, back and ankle.  The Veteran filed a 
notice of disagreement (NOD) in October 2003, and the RO 
issued a statement of the case (SOC) in June 2004.  The 
Veteran filed a substantive appeal (via VA Form 9, Appeal to 
Board of Veterans' Appeals) in July 2004.

In August 2005, the Veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

In March 2006, the Board denied the Veteran's claims for 
service connection for a left inguinal hernia, for nasal 
congestion, for bronchitis, for a left ear condition, and for 
hearing loss.  At that time, the Board also remanded the 
claims for service connection for residuals of injuries of 
the hip, back, and ankle to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  After accomplishing the requested action, the 
AMC continued to deny the claims (as reflected in the May 
2007 supplemental SOC (SSOC)) and returned these matters to 
the Board for further appellate consideration.

In October 2007, the Board denied the Veteran's claims for 
service connection for residuals of injuries to the hip and 
ankle.  At that time, the Board also remanded the claim for 
service connection for residuals of a back injury to the RO, 
via the AMC, for further development.  After accomplishing 
the requested action, the AMC continued to deny the claim (as 
reflected in the May 2009 SSOC) and returned this matter to 
the Board for further appellate consideration.

In July 2009, the Vice Chairman of the Board advanced the 
appeal on the Board's docket upon his own motion, pursuant to 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).

Also in July 2009, the Board again remanded the claim for 
service connection for residuals of a back injury to the RO, 
via the AMC, for further development.  After accomplishing 
the requested action, the AMC continued to deny the claim (as 
reflected in the November 2009 SSOC) and returned this matter 
to the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim  remaining on appeal have been 
accomplished.  

2.  The Veteran's asserted in-service back injury, as 
described, appears to be consistent with the Veteran's 
military activities typically associated with being a pilot.  

3.  While the Veteran has been assessed with various back 
conditions by a private chiropractor, and he has complained 
of back pain, the medical evidence does not support a finding 
that the Veteran currently has current disability residual to 
in-service back injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of back 
injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a May 2006 post-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence was 
needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of the May 2006 letter, and opportunity for 
the Veteran to respond, the May 2007, May 2009 and November 
2009 SSOCs reflect readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of November 
2006, April 2009, and October 2009 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's August 2005 Board hearing, along 
with various written statements provided by the Veteran, and 
by his wife and representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the majority of the 
Veteran's service treatment and personnel records are not 
available for review, and were likely destroyed in an 
accidental fire at the National Personnel Records Center in 
1973.  The Board is aware that in such cases, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claim for residuals of back injury has been 
undertaken with these heightened duties in mind.

The Veteran's separation documents reflect that he was a 
student pilot while enlisted, prior to April 1944, and 
subsequently was a "Pilot Single Engine" while serving as 
an officer.

During his August 2005 Board hearing, the Veteran testified 
that, during service, while simulating a parachute landing, 
compensating weight was placed on his harness and cable to 
break the distance in the fall.  Apparently, more weight was 
placed on the Veteran than should have been placed, and after 
his jump, his descent was stopped abruptly and he thought his 
legs had been torn from his back.  He stated that this 
occurrence was the onset of his hip and back injuries, but he 
did not seek treatment for these injuries at the time.  Also 
during the August 2005 Board hearing, the Veteran's spouse 
testified that she married the Veteran in 1949, but knew him 
soon after he was discharged from service.  She stated that 
at the beginning of their marriage, the Veteran would see 
chiropractors and doctors regarding his hip, back, and 
ankles.

The Veteran's asserted in-service back injury, as described, 
appears consistent with occupational activities  typically 
associated with being ties related to being a pilot.  That 
notwithstanding, the Board finds that the record simply does 
not support a finding that the Veteran currently has 
residuals of such injury upon which to predicate a grant of 
service connection.  

The Board notes that post-service treatment records from a 
private chiropractor, dated from March 1986 to February 2004, 
include a list of disabilities with certain disabilities 
circled by the chiropractor.  The circled disabilities 
include subluxation of the fourth lumbar, lumbar plexus 
disorder, disc degeneration, sciatica, and sacroiliac 
subluxation.  However, the medical evidence in this case-
provided by VA physicians and a nurse practitioner after 
examination of the Veteran-indicates that the Veteran has 
low back pain but no underlying low back disability.  

The Veteran was afforded a VA joints examination in November 
2006.  The physician who performed the examination noted that 
X-rays showed numerous blastic lesions in the axial skeleton 
including thoracic spine, lumbar spine, and bilateral pelvis; 
there was also scoliosis.  The examiner's diagnostic 
impression was that the Veteran had chronic low back pain.  
The examiner noted that there definitely were injuries to the 
Veteran's back while he was in the service, and that he had 
scoliosis, but also, there was evidence of metastatic 
prostate cancer.  It was the examiner's opinion that it is 
more likely than not that the Veteran's injuries during 
service contributed to his chronic lumbar pain, but that the 
majority of the pain was due to metastatic prostate cancer.

The Veteran was afforded another VA examination in April 
2009, performed by a nurse practitioner.  After examination, 
the nurse's diagnosis was metastatic prostate cancer not 
related to service in the military, causing back pain.  

The Veteran was afforded a third VA examination in October 
2009; this one performed by a physician.  The examiner 
diagnosed low back pain, and noted that current back pain 
complaints were very likely the result of widespread bony 
metastatic prostate cancer.  

The Board finds it important to note that, while the nurse 
practitioner and the latter VA physician (who performed the 
examination in October 2009) were specifically asked to 
clearly identify all current disability/ies of the low back 
underlying the Veteran's complaints of pain, neither one 
identified any current low back disability and instead 
assessed low back pain.  However, pain, alone, without 
evidence of underlying pathology, does not constitute a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  

Thus, the competent, probative medical evidence of record 
simply does not establish the presence of a current low back 
disability residual to in-service low back injury.  In 
reaching this conclusion, the Board has afforded more weight 
to the medical evidence in this case than to the document 
with disabilities circled by the chiropractor, apparently 
created during the course of his chiropractic treatment of 
the Veteran's low back pain.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (noting that it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence). 

Furthermore, no other disability residual to in-service back 
injury is medically shown.  The Board recognizes that VA 
examiners have indicated that the Veteran's low back pain may 
be residual of prostate cancer.  However, none of the medical 
records suggests that there exists a medical nexus between 
the Veteran's prostate cancer and his military service, and 
neither the Veteran nor his representative has presented or 
identified any such existing medical opinion.  In fact, in 
April 2009, a VA examiner opined that the prostate cancer was 
not related to the Veteran's service.  

Finally, as regards any direct assertions by the Veteran, his 
wife, or his representative that the Veteran has a current 
disability residual to the in-service back injury, the Board 
finds that this evidence provides no basis for allowance of 
the claim.  As indicated above, the claim turns on the 
medical matters of current disability and medical etiology of 
such disability-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As none of the above-named individuals is 
shown to be other than a layperson without appropriate 
medical training and expertise, none is competent to render a 
probative (persuasive) opinion on the medical matters upon 
which this claim turns. See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for claimed residuals of back injury must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for claimed residuals of back injury is 
denied.



____________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


